        Case 2:17-cr-00232-JAM Document 352 Filed 05/08/20 Page 1 of 2

     RANDY SUE POLLOCK
 1
     Attorney at Law (CSBN 64493)
 2   286 Santa Clara Avenue
     Oakland, CA 94610
 3   Telephone: (510) 763- 9967
     Facsimile: (510) 380-6551
 4   rsp@rspollocklaw.com
 5
     Attorney for Defendant
 6   ERAN BUHBUT

 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10                                      SACRAMENTO DIVISION

11
     UNITED STATES OF AMERICA,                          CASE NO. 17-00232-JAM
12
13                              Plaintiff,
            vs.                                         STIPULATION AND ORDER TO
14                                                      CONTINUE SENTENCING
     ERAN BUHBUT,
15                              Defendant.
16
17
18
19          IT IS HEREBY STIPULATED by and between Randy Sue Pollock, counsel for defendant
20   Eran Buhbut, and Assistant United States Attorney Miriam Hinman, that the sentencing presently
21   set for August 4, 2020 be continued to August 25, 2020 at 9:15 a.m. This request is based on
22   defense counsel and Mr. Buhbut’s desire for the court to be able to consider additional information
23   at sentencing. It is also due to counsel’s hip replacement surgery on May 5, 2020.
24          The government and United States Probation Officer Lynda Moore have no objection to
25   this continuance.
26          The draft presentence investigation report shall be due no later than July 14, 2020.
27          Informal objections shall be due no later than July 28, 2020.
28
                                                       1
     U.S. v. BUHBUT, CR. 17-00232-JAM
     STIPULATION AND [PROPOSED] ORDER
     TO CONTINUE SENTENCING
       Case 2:17-cr-00232-JAM Document 352 Filed 05/08/20 Page 2 of 2


 1         The final presentence investigative report shall be due no later than August 4, 2020.
 2         Motions to correct the presentence report shall be due no later than August 11, 2020.
 3         Replies and sentencing memoranda shall be filed no later than August 18, 2020.
 4
 5
     Date: May 7, 2020                                           /s/ Randy Sue Pollock
 6                                                        RANDY SUE POLLOCK
 7                                                        Attorney for Defendant
                                                          Eran Buhbut
 8
     Date: May 7, 2020                                           /s/ Miriam Hinman
 9                                                        MIRIAM HINMAN
10                                                        Assistant United States Attorney

11
12   IT IS SO ORDERED:
13
14   DATE: 5/7/2020                                       /s/ John A. Mendez_____________
                                                          HON. JOHN A. MENDEZ
15                                                        United States District Court Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      2
     U.S. v. BUHBUT, CR. 17-00232-JAM
     STIPULATION AND [PROPOSED] ORDER
     TO CONTINUE SENTENCING
